494 Pa. 104 (1981)
429 A.2d 1112
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, Appellants,
v.
Mildred STECKLEY.
Supreme Court of Pennsylvania.
Argued May 18, 1981.
Decided June 4, 1981.
John L. Sweezy, Asst. Atty. Gen., Herbert L. Olivieri, Deputy Atty. Gen., Carlisle, Randall Gale, for appellants.
John J. Krafsig, Jr., Harrisburg, for appellee.
Before ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

OPINION
PER CURIAM:
Orders affirmed.
O'BRIEN, C.J., and WILKINSON, J., did not participate in the consideration or decision of this case.